Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on August 04, 2021 has addressed the claim objections set forth in the previous office action.  Claims 4, 16 & 18 have been cancelled.  Claims 1-3, 5-15, 17, 19 & 20 remain pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 202946455 U) (Zheng hereinafter) in further view of Ponticelli (US 4,699,341 A) (Ponticelli hereinafter).  
Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).
Regarding Claim 1, Zheng discloses:  A method for aligning a centerline of a motor shaft in a direct drive fan assembly, the direct drive fan assembly includes a motor (220), two motor supports (121) each having a vertical side (Figure 5), a motor shaft (Figure 3), and a fan (210), comprising: 
selecting a motor (220) from among a plurality of motors (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), the plurality of motors having different heights (Figures 4 & 6; Page 2 - Lines 68-71; This describes how the assembly piece (130) is replaced according to the size of the motor (220)); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor (Page 2 - Lines 68-71), the matching motor plate being a single integral piece and including flanges (131; Figure 4), the plurality of the motor plates having different heights (Figures 3-6; Page 2 - Lines 68-71; this describes how there is a plurality of height assembly parts (130) that are replaced according to the size of the motor); 
creating, from the selected motor and the matching motor plate, a motor-plate assembly having a resulting height that matches a particular height of the direct drive fan assembly (Page 2 - Lines 68-71), the motor-plate assembly being created by directly attaching the selected motor to the matching motor plate (Figures 5-6.); and 
aligning a centerline of a motor shaft (note, while the motor shaft is not identified with a reference character, Figure 5 shows how the fan blade (210) is operably connected to the motor (220) via a shaft) of the motor-plate assembly to the direct drive fan assembly (100, 200 & 120), and 
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Page 2 - Lines 68-71), wherein the particular height of the direct drive fan assembly is based on a distance from the motor support (120) to a center of a hub (the “hub” would be the rotational center of the fans impeller) of the direct drive fan assembly (Page 2 - Lines 68-71; Since the motor support (120) is mounted within the frame (110) AND the motor plate (130) is mounted to the upper surface of the motor support (see Figure 5), this would necessitate that the particular height of the direct drive fan assembly to be based on the distance from the motor support (120) to the center of the hub, since the motor is designed to have the centerline of the motor shaft be aligned with the centerline of the frame.).
Zheng fails to disclose:  each vertical side of the two motor supports having a notch; and
lowering the motor-plate assembly by inserting the flanges of the matching motor plate into the notches in the two motor supports which increases the particular height of the direct drive fan assembly by a distance, when the particular height of the selected motor exceeds a motor threshold height.
HOWEVER, Ponticelli further teaches a method of securing a flat platform (16) to a support (11), where the flat platform has a flange (18) that is inserted into one pair of a plurality of notches (12) that are formed in the vertical sides of the support (Figure 1).  Please note that the proposed modification is to substitute the locking assemblies (140) of Zheng with the insertable flange & corresponding notches, as taught by Ponticelli.  Upon this modification (of having the vertical sides of Zheng’s motor support formed with a plurality of notches such that the motor plate assembly can by mounted to the motor support by inserting the existing motor plate flanges (131) of Zheng’s motor plate (130) into a respective pair of the plurality of notches, as taught by Ponticelli), this would result in the method step of:  lowering the motor-plate assembly (Zheng: 200 & 130) by inserting the flanges (Zheng: 131) of the matching motor plate (Zheng: 130) into the notches (Ponticelli: 12) in the two motor supports (Zheng: 121) which increases the particular height of the direct drive fan assembly by a distance, when the particular height of the selected motor exceeds a motor threshold height (Since each of the selected motor & the selected matching motor plate have a specific vertical height, when the motor is mounted onto the motor plate, this would result in a motor-plate assembly having a particular height (the vertical height of the motor plus the vertical height of the motor plate).  So when the particular height exceeds the motor threshold height, the flanges of the motor plate can be inserted into a different pair of the notches formed in the vertical sides of the motor support to achieve a desired height for the centerline of the motors shaft).
Zheng teaches on Page 2 - Line 58-62 how the carrier (120) & assembly (130) are mounted fastened together via a plurality of locking assemblies (140), but further specify that “the combination mode of the carrier 120 and the assembly 130 is not limited to the embodiment shown in the drawings, and can also be detachably connected with one another by means of a buckle and the like”.  So Zheng teaches how other means of securing the carrier & assembly may be used and the courts have held that a simple substitution of one known element (in this case, using a bolt & nut to detachably secure two components together) for another (in this case, using a flange that is inserted into a notch) to obtain predictable results (in this case, a means for detachably coupling two pieces of a direct drive fan assembly together) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Zheng such that the vertical sides of the motor support were formed with a plurality of notches configured to receive the flanges extending from the matched motor plate, as taught by Ponticelli. 
Regarding Claim 2, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  wherein: 
each motor (220) among the plurality of motors has a particular motor height (Figures 4 & 6), 
each motor plate (130) among the plurality of motor plates has a particular motor plate height (Figures 4 & 6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), and 
wherein the particular motor height of the selected motor inversely corresponds to the particular plate height of the matching motor plate (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – Lines 50-57, 68-71). 
Regarding Claim 3, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 2, wherein Zheng further teaches:  wherein the plurality of motors (200) and the plurality of motor plates (130) form a plurality of different motor-plate assemblies, each of the different motor-plate assemblies has the resulting height that matches the particular height of the direct drive fan assembly (Figures 3-6; Page 2 - Lines 50-57 & 68-71). 
Regarding Claim 5, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  wherein the resulting height of the motor-plate assembly is based on a distance from a base (the vertical bottom of the flanges (131)) of the motor plate (130) to the centerline of a motor shaft (Figures 3-6; PLEASE NOTE, while the motor shaft is not identified with a reference character, Figure 4 shows how the fan blade (210) is operably connected to the motor (220) via a shaft). 
Regarding Claim 7, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  further comprising: 
changing the motor (200) to a different motor of the plurality of motors, wherein the height of the matching motor-plate increases when the height of the different motor decreases, or the height of the matching motor-plate decreases as the height of the different motor increases (Figures 4 & 6), 
wherein the height of the matching motor-plate is inversely related to the height of the motor, such that a distance from the centerline of the motor shaft to the base of the motor plate matches the particular height of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; Since the distance between the mounting surface (124) of the motor support (120) & the center of the frame is not changing, to achieve a desired height of the centerline of the motor shaft, the height of the matching motor plate (which connects the motor to the motor support) would need to be inversely related to the height of the motor (and corresponding height for the motor shaft)). 
Regarding Claim 8, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  further comprising: 
receiving the motor-plate assembly on a placement area (124) of the direct drive fan assembly (Figures 3-6), wherein the direct drive fan assembly includes a frame (110) with a plurality of components (111) in a fixed arrangement (Figures 3-6). 
Regarding Claim 9, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  wherein the centerline is a center of the motor shaft of the motor, and the centerline aligns with, and connects to, a hub (The hub would be the central portion of the impeller (210)) of the direct drive fan assembly
Regarding Claim 10, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  further comprising: 
setting the particular height of the direct drive fan assembly based on a maximum motor size, wherein the particular height of the direct drive fan assembly determines the resulting height of the motor-plate assembly (Page 1 – Lines 31-33, 43-47). 
Regarding Claim 11, this claim is directed to a method for minimizing components in a direct drive fan assembly, the method comprising the method steps previously recited in Claim 1 EXCEPT that Claim 11 specifies that the method comprises:  setting a particular height of the direct drive fan assembly, wherein the particular height is a height from a base of the direct drive fan assembly to a center of a hub of the direct drive fan assembly (as opposed to Claim 1 which identifies the particular height of the direct drive fan assembly is based on “a distance from the motor support to a center of a hub of the direct drive fan assembly”.
With respect to all of the method steps recited in Claim 11 that were previously recited in Claim 1, these method steps are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the different limitation, Zheng discloses:  setting a particular height of the direct drive fan assembly (Figures 3-6), wherein the particular height is a height from a base (124) of the direct drive fan assembly to a center of a hub of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; Since the motor & matching motor plate are selected to achieve a particular height of the centerline of the motor shaft (when the motor-plate assembly is mounted to the motor support within the frame, this would necessitate that the “particular height” be a height from a base of the direct drive fans assembly to a center of the hub, since the motor-plate assembly is mounted onto the “base” & the motor-plate assembly is 
Regarding Claim 12, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 11, wherein Zheng further teaches:  further comprising: 
matching each of the plurality of motors different particular motor heights to a particular motor plate with a different motor plate height, and 
creating a plurality of motor-plate assemblies from various combinations of the motor and matching motor plates, 
wherein each of the plurality of motor-plate assemblies has the resulting height that is equal to the particular height of the direct drive fan assembly and aligns the centerline of the motor shaft to the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; The direct drive fan assembly comprises the fan frame (100), the air unit (200) & the bearing part (120).  This method step would be inherent with the apparatus of Zheng which, as noted above, teaches how the motor (and the associated motor plate for positioning the center of the motor within the center of the fan frame) can be replaced with a different motor (and respective motor plate) to maintain the center of the second motor within the center of the fan frame.). 
Regarding Claim 13, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 11, wherein Zheng further teaches:  wherein the matching motor-plate includes a motor plate (130) height that is inversely related to the particular motor height of the motor, such that a distance from the centerline of the motor shaft to a base of the motor plate matches the particular height of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; The direct drive fan assembly comprises the fan frame (100), 
Regarding Claim 14, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 11, where Zheng further teaches:  further comprising: 
changing the motor (220) in the direct drive assembly to a different motor of the plurality of motors (Page 1 – Lines 43-47; Page 2 – 50-57, 68-71); 
changing the motor plate (130) to a different motor plate of the plurality of motor plates in response to the changed motor (Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), the different motor plate including flanges (Figure 5; This figure shows how the motor plate (130) is formed with two flanged surfaces (131) that are used to mount the motor plate to the motor support); 
matching the different motor to the different motor plate to create a different motor-plate assembly (Figure 4 & 6); 
lowering the different motor-plate assembly, wherein the different motor-plate assembly includes a second resulting height (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; If the selected motor is sufficiently large enough where when the motor is installed on the current motor-plate assembly, the motor shaft is higher than the center of the fan frame, the motor-plate assembly is lowered by changing out the motor plate (130) of Zheng with a smaller motor plate that corresponds to the larger motor.); and 
aligning a centerline of the different motor-plate assembly on the direct drive fan assembly; 
wherein the second resulting height is equal to the particular height of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71). 
Zheng (as modified by Ponticelli in view of Claim 11) further teaches:  lowering the different motor-plate assembly by inserting the flanges of the different motor plate into the notches in the two motor supports (Zheng was modified by Ponticelli, in view of Claim 11, to have Zheng’s existing motor plate mounting arrangement (the plurality of bolt & nut locking assemblies, as described on Page 2 - Lines 35-37) with the flanges that are received within notches formed in the side wall (as taught by Ponticelli)).
 Regarding Claim 15, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 14, where Zheng further discloses:  wherein the direct drive fan assembly includes a frame (110) with components (111) that remain in a fixed arrangement even when the motor-plate assembly is changed (Figures 3-6). 
Regarding Claim 17, this claim is directed to the apparatus for performing the method steps of Claim 5 (which by virtue of the dependency of Claim 5 includes the method steps recited in Claim 1) IN ADDITION TO specifying that the direct drive fan assembly comprises a direct drive fan assembly frame & wherein a particular height for the direct drive fan assembly, wherein the particular height is measured from a top of the two motor supports to a center of the hub.
With respect to the limitations recited in Claim 17 that would be performing the method steps as disclosed above in Claim 5, those limitations in Claim 17 are rejected under the same prior 
With respect to the additional limitations, Zheng discloses:  the direct drive fan assembly comprises a direct drive fan assembly frame (300) & wherein a particular height for the direct drive fan assembly, wherein the particular height is measured from a top of the two motor supports to a center of the hub (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; Since the two motor supports (121) are mounted onto the fixed fastening portions (111) of the frame (110), this would result in a particular height being formed between the top of the two motor supports and a center of the frame (110).  Since the center of the hub (once the motor is attached to the matching motor plate) is designed to be coaxial with the center of the frame, this would result in the “particular height” being measured from a top of the two motor supports to the center of the impeller hub).
Regarding Claim 19, Zheng in view of Ponticelli teaches the apparatus as disclosed above in Claim 17, wherein Zheng further teaches:  wherein a centerline of the motor shaft is aligned to the direct drive fan based on matching the particular height of the direct drive fan assembly (Figures 3-6).
Regarding Claim 20, Zheng in view of Ponticelli teaches the apparatus as disclosed above in Claim 17, wherein Zheng further teaches:  wherein the motor and the matching motor plate have an inverse size relationship (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – Lines 50-57, 68-71).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng & Ponticelli as applied to claim 1 above, and further in view of Wehrheim (US 2011/0010961 A1) (Wehrheim hereinafter).  
Regarding Claim 6, Zheng teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  further comprising: 
changing the motor (200) in the direct drive fan assembly to a second motor (Figure 4 & 6) of the plurality of motors, and 
changing the motor-plate (130) in the direct drive fan assembly to a second motor-plate of the plurality of motor plates (Figure 4 & 6) that matches the second motor to form a second motor-plate assembly, 
wherein the motor (200) and the motor-plate (130) are changed in the direct drive fan assembly, and 
wherein the second motor-plate assembly has a resulting height equal to the particular height of the direct drive fan assembly (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71). 
Zheng is silent regarding how ONLY the motor and the motor-plate are changed in the direct drive fan assembly.
However, Wehrheim does teach a fan assembly comprising a motor (180) that is connected to a fan (128) via a shaft (1478), the fan being rotatably mounted within a fan housing (108; Figure 2), where the motor is capable of being replaced without replacing the fan (Figure 5; Paragraph 33).
Having the fan and motor being releasably coupled together, thereby allowing the fan to remain in the direct drive fan assembly during the replacement of the motor & motor-plate (as 
Therefore, to one of ordinary skill in the art at the effective filing date of the claimed invention desiring a fan assembly that is structured such that the fan does not have to be replaced when the motor size is changed, it would have been obvious to utilize the techniques disclosed in Zheng (as modified by Ponticelli in view of Claim 1) in combination with those seen in Wehrheim in order to obtain such a result. 

Response to Arguments
The applicant’s arguments entered on August 04, 2021 have been fully considered.
The examiner agrees that the proposed amendments made in response to the minor grammatical informalities outlined in the Claim Objections (as set forth in the previous office action) has addressed the issues.
With respect to the applicant's arguments regarding how the amendments to the claims would overcome the rejections made under Sakamoto in further view of Zheng AND the Dubensky in further view of Zheng, the examiner agrees.  This is because (as noted by the applicant) the independent claims were amended to include the limitations previously cited in Claims 4, 16 & 18 and neither of those specific combinations of references were used to reject those claims.
However, with respect to the applicant’s arguments against the rejections using Zheng as the base reference, the examiner respectfully disagrees.
The applicant has asserted that “nothing in Zheng teaches or suggests that the blower frame 10 includes two motor support members”, where even if the load bearing member (120) was comparable to the motor support member, it is still only a single load bearing member.  The examiner respectfully disagrees.  The examiner holds that the two separate vertical walls (121) that comprise some of the structure that make up the motor support (120) could be considered as being “two motor support members” since they are physically separated from each other by the horizontal second connecting part (124) of the motor support (120), see Figure 5.  FURTHERMORE, even if the applicant were to amend the claims to be more specific about how the invention has two discreet motor support members that were not integrally formed together, the courts have held that making parts separable from each other would be considered obvious to one of ordinary skill in the art (see MPEP 2144.04 Paragraph V.C).
The examiner agrees that nothing in Zheng teaches/suggests specifically inserting the flanges of the matching motor plate into notches formed in the two motor supports.  HOWEVER, as noted in the current & previous rejections, Zheng does describe how the motor carrier (120) & assembly (130) is not limited to the embodiment shown in the drawings (where the embodiment shown in the drawings uses nuts & bolts), and can also be detachably connected with one another by means of a buckle and the like
The applicant has also argued that nothing in Ponticelli teaches/suggests having two motor supports each having a vertical side with a notch.  However, the examiner respectfully disagrees.  As noted in the previous rejection, Ponticelli teaches having two opposing side walls of a frame member (11) extending parallel to each other (see Figure 3), where the two opposing side walls are formed with a plurality of notches (12) that allow the flanges (15) of an insertable member (14) to be inserted within a pair of notches to securely mount the insertable member within the frame such that it extended perpendicularly between the two side walls (see Figure 3).  So the side walls of Ponticelli would be “vertical” depending on the orientation of the frame AND these notches are being incorporated into the existing vertical side walls (121) of Zheng.  So combined, Zheng (as modified by Ponticelli) would provide a teaching of having two vertical side walls, each having at least one notch.
  The applicant has also argued that “the single set of fixing divisions 111 in Zheng would need to be replaced with multiple pairs of slots 12 that are spaced apart vertically as shown in Figures 3 and 6 of Ponticelli” and that the proposed combination wouldn’t be obvious because Ponticelli has a rectangular frame while Zheng has a curved/circular wall.  HOWEVER, the examiner disagrees because (as noted in the rejection above) the proposed modification being made is to add the plurality of notches into the vertical side walls (121) of the motor support (120), NOT to have the plurality of notches replace Zheng’s fixing divisions (111). 
The applicant has also argued that the proposed modification would change the principle operation of the primary reference because the proposed modification would configure Zheng to operate by moving the load bearing member (120) to adjust for the height difference between the motors.  HOWEVER, as noted above this is not the proposed modification being made by the examiner.  The proposed modification is to add the plurality of notches to the vertical side walls 
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746